Exhibit 1.1 1,225,000Shares of Common Stock and Warrants to Purchase up to 1,225,000 Shares of Common Stock NOVABAY PHARMACEUTICALS, INC. PLACEMENT AGENT AGREEMENT August 21, 2009 MAXIM GROUP LLC 405 Lexington Ave New York, NY 10174 Ladies and Gentlemen: 1. Introduction.NovaBay Pharmaceuticals, Inc., a California corporation (the “Company”), proposes to issue and sell to the certain purchasers, pursuant to the terms and conditions of this Placement Agent Agreement (this “Agreement ”) and the Subscription Agreements in the form of Exhibit A attached hereto (the “Subscription Agreements”) entered into with the purchasers identified therein (each a “Purchaser”and collectively, the “Purchasers”), up to an aggregate of1,225,000 units (the “Units ”), with each Unit consisting of: (i)one share of common stock (a “Share “and, collectively, the “Shares”), $0.01 par value per share (the “Common Stock”), of the Company and (ii)one warrant to purchaseone share of Common Stock (the “Warrants”) within exercise price of $2.75 per share.Units will not be issued or certificated and will not trade on any exchange or be listed for quotation on any market.The Shares and Warrants are immediately separable and will be issued separately.The terms and conditions of the Warrants are set forth in a warrant certificate, the form of which is attached as ExhibitB hereto.The Shares issuable upon exercise of the Warrants are referred to herein as the “Warrant Shares” and, together with the Units, the Shares and the Warrants, are referred to herein as the “Securities.”The Company hereby confirms its agreement with Maxim Group LLC (the “Placement Agent”) to act as placement agent in accordance with the terms and conditions hereof. 2. Agreement to Act as Placement Agent; Placement of Securities.On the basis of the representations, warranties and agreements of the Company herein contained, and subject to all the terms and conditions of this Agreement: 2.1The Company hereby authorizes the Placement Agent to act as its exclusive placement agent to solicit offers for the purchase of all or any part of the Units from the Company in connection with the proposed offering of the Units (the “Offering”).Until the earlier of the termination of this Agreement or the Closing Date (as defined in Section 4 hereof), the Company shall not, without the prior written consent of the Placement Agent, solicit or accept offers to purchase Units otherwise than through the Placement Agent. 2.2The Placement Agent agrees, as agent of the Company, to use its commercially reasonable best efforts to solicit offers to purchase the Units from the Company on the terms and subject to the conditions set forth in the Prospectus (as defined below).The Placement Agent shall use commercially reasonable efforts to assist the Company in obtaining performance by each Purchaser whose offer to purchase Units has been solicited by the Placement Agent and accepted by the Company, but the Placement Agent shall not, except as otherwise provided in this Agreement, be obligated to disclose the identity of any potential purchaser or have any liability to the Company in the event any such purchase is not consummated for any reason.Under no circumstances will the Placement Agent be obligated to underwrite or purchase any Units for its own account.In soliciting purchases of Units, the Placement Agent shall act solely as the Company’s agents and not as a principal.Furthermore, the execution of this Agreement does not ensure any placement of Units or any portion thereof or a constitute a guarantee or warranty of the ability of the Placement Agent with respect to securing any financing on behalf of the Company, all of which are expressly disclaimed by the Placement Agent.Notwithstanding the foregoing and except as otherwise provided in Section 2.3, it is understood and agreed that the Placement Agent (or its affiliates) may, solely at their discretion and without any obligation to do so, purchase Units as principals. Maxim Group LLC
